Citation Nr: 0841959	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  99-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition, 
including due to Agent Orange exposure.

2.  Entitlement to an initial compensable evaluation for the 
service-connected syphilis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

The Board remanded the issues on appeal in April 2005 for 
further development of the record.  With regard to the 
veteran's claim of service connection for a skin disorder, 
the Board notes this claim was the subject of previous 
decisions.  The Board has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has not 
been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 
Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The Board is aware that the veteran's appeal originally 
included the issues of service connection for post-traumatic 
stress disorder (PTSD).  During the pendency of the appeal, 
the RO, in a March 2007 decision, granted service connection 
for this disability and assigned a 30 percent evaluation.  

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning this issue has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  





FINDINGS OF FACT

1.  The veteran's claim of service connection for a skin 
condition, including due to Agent Orange exposure was 
previously denied by the RO in rating decisions in December 
1983, April 1989, October 1993 and June 1995.  It was held in 
June 1995 that there was no relationship between service and 
any skin disorder, and that it was not related to herbicide 
exposure.  He was notified of these decisions and his 
appellate rights, but did not perfect a timely appeal.  The 
June 1995 decision is the last final decision on any basis.

2.  The evidence associated with the claims file since the 
June 1995 denial of service connection for a skin condition, 
including due to Agent Orange exposure is either cumulative 
or redundant of evidence previously of record or, if new, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The veteran's service-connected syphilis is manifested by 
no present chronic residuals or active symptoms.


CONCLUSIONS OF LAW

1. The RO's rating decision in June 1995 denying service 
connection for a skin condition, including due to Agent 
Orange exposure is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  As the evidence received since June 1995 is not new and 
material, the claim of service connection for a skin 
condition, including due to Agent Orange exposure is not 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2001).

3.  The schedular criteria for a compensable rating for the 
service-connected syphilis have not been met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.88b, Diagnostic Code 6310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his service-connected syphilis.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
appeal, most recently in a March 2007 Supplemental Statement 
of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving the 
service connection claim for a skin condition.  No disability 
rating or effective date is assigned when service connection 
is denied.  With regard to the claim for an increased 
evaluation for the service-connected syphilis, the veteran 
was fully notified that he was awarded a disability 
evaluation and an effective date for that evaluation in the 
appealed rating decision, in which service connection for her 
syphilis was granted.  Id.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
VCAA letter, the veteran was advised of both the type of 
evidence needed to reopen his claim for a skin condition and 
what was necessary to establish entitlement to the claimed 
benefit.  

The veteran's representative has argued that the matter has 
to be remanded to provide additional notice under Kent.  We 
disagree.  The representative quotes to Kent, and as an 
accredited representative should know what is needed.  There 
is no specific allegation that is made and there is no 
specific evidence referred to which has not been obtained.  
Appellant's representative is in the best position to assist 
in providing available evidence and there is no need to 
further delay this case.

Finally, as the claim for an increased evaluation for the 
service-connected syphilis concerns the propriety of an 
initial evaluation, rather than a claimed increase in 
existing evaluation, it is readily distinguishable from the 
type of situation addressed in Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).  In that case, the Court required 
specific notification duties in increased evaluation cases, 
where a worsening of the disability had been alleged.  The 
Court stressed the difference between the two types of 
claims, noting that an increased compensation claim centers 
primarily on evaluating the worsening of a disability that is 
already service connected; whereas an initial claim for 
compensation focuses on substantiating a claim of service 
connection by finding evidence of an in-service incident, a 
current disability and a nexus between the two.  Thus, the 
heightened duties of notification as outlined in Vazquez-
Flores are not required when the appeal concerns the 
propriety of an initial evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II. New and material

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Service connection for a claimed skin condition was denied on 
the merits in an RO rating decision issued in December 1983, 
based on the RO's finding that the veteran had not presented 
evidence that a skin condition was incurred in or aggravated 
in service.  Further the RO noted that the veteran had failed 
to present evidence showing a continuity of symptoms since 
service.  

The veteran subsequently reopened his claim of service 
connection for a claimed skin condition on multiple 
occasions; the RO reviewed the claim and denied the request 
to reopen the claim in rating decisions issued in April 1989, 
October 1993 and June 1995.  Again as noted in the June 1995 
decision, the RO's denial of service connection for the skin 
condition was based on a finding that the condition was not 
incurred in or aggravated in service; nor was the condition 
associated with herbicide exposure.

The veteran did not file a timely substantive appeal in 
regard to the June 1995 RO rating decision.  Thus, that 
decision is final.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.

Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The evidence of record at the time of the June 1995 denial 
(the last final adjudication for a claimed skin condition) 
included the veteran's service medical records; post-service 
VA treatment records dated through April 1994; and, various 
lay statements submitted by the veteran.  Since the June 1995 
rating decision, the RO has received additional VA and 
private treatment records.  The veteran has also submitted 
additional lay statements.  

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the 
adjudicator in June 1995.  The new items of evidence, 
however, are not "material" because nothing therein shows 
the claimed skin condition was etiologically related to the 
veteran's period of service, which is the element that led 
the claim to be originally denied.  The veteran's lay 
statements are essentially redundant of statements reviewed 
by the RO in the course of the previously-denied claim.

Accordingly, nothing in the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Under these circumstances, 
the Board must conclude that new and material evidence to 
reopen the claim of service connection for a skin condition, 
including due to Agent Orange exposure has not been received, 
and the RO's decision of June 1995 remains final.  

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed skin 
condition was incurred in or aggravated in service; nor was 
the condition associated with herbicide exposure.  As such, 
the additional evidence is not new and material and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
skin condition.  Because the veteran has not presented new 
and material evidence sufficient to reopen the claim of 
service connection for a skin condition the appeal must be 
denied on this basis.

As the veteran is this case has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

III. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In the July 1999 rating decision, the RO granted service 
connection for syphilis in view of the diagnosis of the 
disorder in service.  A non-compensable evaluation was 
assigned, effective from May 1999.

In a report of hospitalization from February 1994 to April 
1994 the veteran was observed to have a persistently positive 
FTA test since May 1990.  RPR tests had a titer of 1:4, 
lumbar puncture showed CSF protein of 55 and the veteran was 
started on penicillin therapy.  The veteran reported a 
history of syphilis since 1968, treated by Tetracycline.

On examination, the veteran was fairly nourished, fairly 
developed and in no apparent distress.  CBC and urinalysis 
labs were unremarkable except for MCV (73.6), MCH (23.8) and 
2+ protein.  Chemistry labs were within normal limits.  RPR 
was reactive; skull x-ray was normal; cerebrospinal fluid 
showed glucose (69), protein (556) and nonreactive VDRL.  The 
veteran had 4 WBCs in the CSF, 12 RBCs, 67 lymphocytes and 33 
monocytes.  EKG showed normal sinus rhythm with T wave 
abnormalities and lateral ischemia.  The veteran received a 
10 day course of high dose IV Penicillin.  His discharge 
diagnosis was partially treated syphilis.

The veteran received a VA examination in November 2006 to 
evaluate the current severity of his service-connected 
syphilis.  The veteran reported that he had problems with 
syphilis since his discharge from the military in 1968.  He 
asserted that his skin lesions (boils) were a result of his 
syphilis.  He reported his last treatment was a few months 
prior to the VA examination where he had boils on his 
buttocks evaluated.  However, the examiner noted there were 
no medical records in the file related to that complaint.  
The examiner also noted that the claims file had been 
reviewed and there was no indication/notation that the 
veteran received treatment for syphilis during his period of 
incarceration.

The veteran complained that he got boils on his face.  The 
examiner noted that RPR tests over the years had been 
elevated and treated.  His only reported lesion was on his 
right cheek; otherwise, there were no abnormal lesions.  The 
veteran did report a history of skin graft to his scalp due 
to pustules and lesions on his scalp.

Objective examination showed a 1 cm x 1 cm round palpable 
mass that was not a pustule or vesicular located on the right 
cheek.  He had many punctuate markings over both cheeks that 
appeared to be from acne.  There were noted areas of skin 
grafting from the past over the legs and scalp; however, 
there were no other cysts, pustules, vesicles or gummas.  The 
examiner estimated that less than .05 percent of the total 
body surface and less than .5 percent of the affected face 
surface was involved.  RPR tests showed reactive results.

The examiner stated that presently there were no skin 
disorders inclusive of inclusion cyst of the scalp.  There 
did not appear to be any gummas due to late syphilis.  The 
lesion on the cheek appeared to be acne.  The examiner 
reported that it was difficult to determine if the veteran 
had been having flare-ups of lesions over the years due to 
syphilis.  There was no active area of tertiary syphilis and 
there were no medical records that would support a diagnosis 
of active flare-ups of tertiary syphilis.

The veteran's service-connected syphilis has been rated as 
noncompensable under 38 C.F.R. § 4.88b, Diagnostic Code 6310.  
Diagnostic Code 6310, provides that for syphilis and other 
treponemal infections rate the complications of nervous 
system, vascular system, eyes or ears. (See DC 7004, 
syphilitic heart disease, DC 8013, cerebrospinal syphilis, DC 
8014, meningovascular syphilis, DC 8015, tabes dorsalis, and 
DC 9301, dementia associated with central nervous system 
syphilis).  Id.  

Upon review of the objective medical evidence of record, the 
Board concludes that the criteria for a compensable 
evaluation for the veteran's service-connected syphilis are 
not warranted.  There is no objective evidence of any chronic 
residuals of syphilis.  Although the veteran claims he has 
skin disorders as a result of an infection acquired during 
active service, there is no objective medical evidence of any 
present residuals of syphilis.  The November 2006 VA 
examination revealed no skin disorders inclusive of inclusion 
cyst of the scalp and there did not appear to be any gummas 
due to late syphilis.  Although the veteran is shown to have 
had many punctuate markings over both cheeks, they appeared 
to be from acne.  Further, while the veteran did have 
multiple areas of skin grafting from the past over the legs 
and scalp, these areas are not shown by medical evidence to 
have been incurred during service or as a result of syphilis 
acquired during service.  There is no evidence of syphilitic 
heart disease, cerebrospinal syphilis, meningovascular 
syphilis, tabes dorsalis, or dementia associated with central 
nervous system syphilis.  Therefore, compensable, separate, 
or staged ratings are not warranted.

The Board is aware that the veteran contends that 
his November 2006 VA examination was inadequate.  The 
reported findings in the examination report are sufficiently 
detailed with recorded history, clinical findings, and 
pertinent diagnoses.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared or that the 
VA examiner failed to address the clinical significance of 
the veteran's syphilis.  There are other pertinent records on 
file and they are consistent with the exam results.  As such, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The veteran has submitted no evidence showing 
that his service-connected syphilis markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that the syphilis has necessitated frequent periods of 
hospitalization during the pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial compensable 
evaluation for the service-connected syphilis must be denied.


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a skin condition, 
including due to Agent Orange exposure, the appeal to this 
extent is denied.  

An initial compensable evaluation for the service-connected 
syphilis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


